Citation Nr: 0626679	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-03 037A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to August 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  


REMAND

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2005).  

In approaching a claim for service connection for PTSD, 
adjudicatory personnel must resolve the question of the 
existence of an event claimed as a recognizable stressor.  If 
the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine the sufficiency of the stressor and as to 
whether the remaining elements required to support the 
diagnosis of post-traumatic stress disorder have been met.  
In such a referral, the adjudicators should specify to the 
examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  In other words, if 
the adjudicators determine that the record does not establish 
the existence of an alleged stressor or stressors in service, 
a medical examination to determine whether PTSD due to 
service is present would be pointless.  Likewise, if the 
examiners render a diagnosis of PTSD that is not clearly 
based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

Based on his statements and testimony, the Board finds that 
the RO should attempt to obtain the veteran's unit records 
dated in 1991.  The RO should verify the veteran's unit while 
in the Persian Gulf and should contact the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) again 
to obtain any action reports, unit logs, or any other 
documents that relate to activities of the veteran's unit 
during 1991.  If records are available from the Army 
directly, the RO should attempt to obtain them.  The RO 
should also attempt to verify the circumstances of the death 
of the veteran's fellow solider in his unit, identified as 
either John Damine or Michael Damian.

The Board notes that to verify a stressor it is not necessary 
that the veteran establish personal engagement in combat.  In 
Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held that 
by requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id., at 311.  In Suozzi, the 
Court found that a radio log, which showed the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that the alleges occurred did, in fact, occur.  
Id, at 128-129.

In any event, if a stressor is confirmed, the veteran should 
be provided an examination to determine the diagnosis and 
etiology of his claimed disability.  The examiner must be 
provided the claims folder in advance of the examination and 
the examiner is requested to review the claims folder and 
service medical records closely.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should make an attempt to 
verify all claimed stressors.  The RO 
should prepare a letter asking the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, by providing USASCRUR 
with a description of alleged stressors 
identified by the veteran.  The RO should 
provide USASCRUR with copies of personnel 
records showing service dates, duties, and 
units of assignment.  The RO should obtain 
all available unit records for the 
veteran's unit, dated in 1991.  This 
includes all available information that 
might corroborate the veteran's stressors, 
including obtaining information related to 
the death of the veteran's fellow solder 
in his unit, named either John Damine or 
Michael Damian.  When determining if any 
of the stressors are verified, the RO 
should consider the application of 
Pentecost v. Principi, 16 Vet. App. 124 
(2002), in terms of whether or not the 
veteran's unit was exposed to combat or 
other stressors.

2.  If and only if the RO is able to 
corroborate any of the veteran's claimed 
stressors then the veteran should be 
provided a psychiatric examination.  If 
an examination is ordered, the RO should 
prepare a report detailing the nature of 
any stressor which it has determined is 
corroborated by the record.  This report 
is then to be added to the claims folder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

The psychiatric examiner should review the 
record, examine the veteran, and provide 
an opinion as to whether any of the 
verified stressors are sufficient to 
produce PTSD and whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran has 
PTSD related to a stressor which the RO 
has identified as corroborated.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, should be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  

3.  Following the above, the RO should 
then readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



